                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                             CEDAR RAPIDS DIVISION

    UNITED STATES OF AMERICA,
                   Plaintiff,                             No. 18-cr-109-CJW-MAR
    vs.                                                             ORDER
    DOMINGO PACHECO-POO,
                   Defendant.
                                      ____________________

                                      I.   INTRODUCTION
          This matter is before the Court on defendant’s First Motion to Dismiss (Doc. 25). 1
The government timely filed a resistance. (Doc. 29). On Monday, December 10,
2018, the Court held an evidentiary hearing on the motion. United States Border Patrol
Agents Khristina Ondrejcak and Steve Mahoney testified on behalf of the United States.
In addition, the Court accepted into evidence government exhibits 1 through 12.
Defendant testified on his own behalf and the Court accepted into evidence defense
exhibits A through F. At the conclusion of the hearing, the Court announced its ruling
denying defendant’s First Motion to Dismiss. This Opinion further explains the basis
for the Court’s ruling.
                                II.   RELEVANT BACKGROUND
          Immigration and Customs Enforcement (“ICE”) officers arrested defendant on
October 2, 2018, when defendant appeared at an ICE office at the request of ICE officers
handling immigration matters related to defendant’s wife and children. Defendant was
arrested on immigration charges because he was subject to an order of deportation.



1
 Unless otherwise indicated, all references to the docket refer to the docket in Case No. 18-cr-
00109-CJW-MAR.
       On October 11, 2018, the government filed a criminal complaint against
defendant, charging him with the crime of being found in the United States after Illegal
Re-entry, in violation of 8 U.S.C. § 1326(a). (Case 18-mj-354, Doc. 2). On October
17, 2018, a grand jury returned an indictment charging defendant with being found in the
United States after having been removed from the United States, in violation of 8 U.S.C.
§ 1326(a). (Doc. 2). The defendant was removed from the United States twice, once
in July 2012, and again in August 2012.
       On June 29, 2012, United States Border Patrol Officers encountered defendant in
Arizona after he illegally crossed into the United States. (Exhibits 1 & 2). The Border
Patrol Agent who initially encountered defendant advised him of his rights in Spanish and
defendant signed a form using the initials “DP,” requesting to be returned to his own
country.    (Exhibit 1).    The form is written in Spanish.           The Court accepts that
testimony as credible. The form indicates “Notice read by subject.” (Id.). Defendant
speaks Spanish, but also speaks an indigenous language as well. Defendant testified that
he has had no formal schooling and is illiterate.
       Immigration and Custom Enforcement (ICE) officers transported defendant to
Tucson, Arizona, for deportation processing.            There, Agent Khristina Ondrejcak
interviewed defendant again in Spanish. 2 (Exhibits 2 & 3). Defendant stated that he
came to the United States to find work. (Exhibit 3, at 3). Agent Ondrejcak understood
from defendant’s statements that he was illiterate, so she read to defendant verbatim the
documents advising defendant of his rights. This included a paragraph that stated:
       U.S. Law provides protection to certain person who face persecution, harm
       or torture upon return to their home country. If you fear or have a concern
       about being removed form the United States or about being sent home, you


2
  Agent Ondrejcak learned Spanish at the ICE Academy over the course of four months’ study,
and then used Spanish in speaking with native speakers daily as part of her job for approximately
three years prior to her interaction with defendant.
                                                2
       should tell me so during this interview because you many not have another
       chance.     You will have the opportunity to speak privately and
       confidentially to another officer about your fear or concern. That officer
       will determine if you should remain in the United States and not be removed
       because of that fear.

(Exhibit 3, at 1). 3 Agent Ondrejcak then asked defendant a series of questions and typed
defendant’s responses. (Exhibit 3, at 1-3). Defendant repeatedly stated that he did not
have any fear or concern about being returned to his home country. (Id., at 2-3).
Defendant initialed each page with an “X,” based on his assertion that he was illiterate. 4
       Defendant testified that he remembered being arrested near the United States
border along with another fifteen to twenty people. He recalled agents asking him his
name and where he was from, and that the agents told him that he could not come to the
United States. Defendant testified that he did not recall any interview by any female
officer.   Defendant testified generally that he did not remember filling out any
paperwork. Defendant testified that he did recall telling officers he came to the United
States seeking work. Defendant testified that no officer ever asked him if he had been




3
  To be clear, Agent Ondrejcak was forthright in testifying that she had no independent
recollection of this particular defendant. The Court would be surprised if she did, given the
number of people the agent encountered on a daily basis as part of her job. Agent Ondrejcak
testified, however, that she always reads the documents verbatim to aliens, particularly when
they claim to be illiterate. Nothing in the cross examination of the agent detracted from her
credibility on this point. Although the agent testified by telephone (with consent of defendant)
and the Court therefore could not observe the agent’s demeanor, based on the agent’s tone of
voice, lack of hesitancy in answering questions, and the lack of anything else suggesting
otherwise, the Court found the agent’s testimony credible.
4
  The Court notes that defendant apparently used the initials DP when signing the Form 1-213
(Exhibit 1), which is inconsistent with his later use of an “X” and the claim that he is completely
illiterate. Defendant testified at the hearing and never denied making those initials. Although
a minor point, given the Court’s acceptance that defendant is otherwise illiterate, the Court did
consider this in assessing the credibility and reliability of defendant’s other testimony.
                                                  3
harmed in his native country. Defendant testified that he had, however, been harmed by
his brother who was trying to kill him, and that defendant had a scar on his neck from an
assault by his brother. Defendant testified that he was afraid to return to Guatemala
because people there do not like him because they discriminate against natives like him.
On cross examination, however, defendant provided inconsistent testimony, at one point
testifying that he remembered telling the agent he was not afraid to return to his home
country, but later testifying that he did not recall telling the agents anything. Although
the Court found defendant generally credible, the Court found his testimony unreliable
because he did not recall ever talking with a female agent, when the documents clearly
show he did, and defendant presented inconsistent testimony regarding what he said or
did not say to the officers.
       On July 1, 2012, Agent Ondrejcak completed a Determination of Inadmissibility
and ordered defendant’s removal from the United States.            (Exhibit 4).    Agent
Ondrejcak’s supervisor, Steve Mahoney, reviewed the paperwork regarding defendant,
including his denial of any fear of being returned to his home country, and approved
defendant’s removal. (Id.). On July 13, 2012, defendant was removed to his home
country of Guatemala. (Exhibit 5).
       On August 21, 2012, Border Patrol Agents encountered defendant again crossing
into the United States illegally. (Exhibit 6). Defendant again requested to be returned
to his native country. (Id.). Immigration officers again processed defendant in a similar
manner, again advising him of his right to seek asylum if he feared return to Guatemala.
(Exhibits 7 & 8). Defendant again denied any fear of being returned to his home
country. (Id.). Defendant was again removed from the United States. (Exhibit 9).
Agent Ondrejcak was not involved in the contact with defendant in August 2012, but
testified that the procedures she followed in her contact with defendant in July 2012,
would have been followed by other officers encountering defendant in August 2012

                                            4
because that occurred in the Tucson office which is the headquarters office for her
division.
       The indictment in this case alleges defendant was found in the United States after
having been removed from the United States both in July 2012 and August 2012, in
violation of Title 8, United States Code, Section 1326(a).
                               III.   APPLICABLE LAW
       A defendant may collaterally attack an underlying order of removal that forms the
basis of a charge for being found in the United States after having been removed from
the United States. 18 U.S.C. § 1326(d). A defendant making such a collateral attack
bears the burden of proving both that there was a procedural defect in the prior removal
and that defendant was prejudiced by that defect. United States v. Martinez-Amaya, 67
F.3d 678, 681 (8th Cir. 1995). To meet this burden, a defendant must show that “an
error in the deportation proceedings rendered the proceedings fundamentally unfair” and
that ‘the error functionally deprived the alien of the right to judicial review.” United
States v. Rodriguez, 420 F.3d 831, 833-34 (8th Cir. 2005).
       Defendant asserts that the agent’s failure to advise him of his right to seek asylum
based on a fear of returning to his home country constitutes an error rendering the
proceeding fundamentally unfair. This may be the case. See Haitian Refugee Ctr. v.
Smith, 676 F.2d 1023, 1038 (5th Cir. Unit B 1982) (“[W]e conclude that Congress and
the executive have created, at a minimum, a constitutionally protected right to petition
our government for political asylum.”). The Eighth Circuit Court of Appeals, however,
has been more skeptical. See Minwalla v. INS, 706 F.2d 831, 834 (8th Cir. 1983)
(“Assuming that due process entitles an alien to notice of his right to apply for asylum,
we do not find in these circumstances that due process has been violated.”). More
recently, the Eighth Circuit has said that such notice is not required where the alien has
no “apparently eligibility” for asylum or other similar relief. Rivas-Quilizapa v. Lynch,

                                            5
653 F. App’x 487, 490 (8th Cir. 2016) (“Because none of the statements [petitioner]
made during his removal proceedings indicated an ‘apparent eligibility’ for asylum,
withholding of removal, or relief under the Convention Against Torture, we conclude
that the [immigration judge] was under no duty to inform him of those forms of relief
and thus committed no fundamental procedural error in not doing so.”).
                                   IV.    ANALYSIS
      In this case, the Court finds defendant did not carry his burden. The evidence
presented to the Court was that, in July 2012, the agent fully informed defendant in
Spanish of his right to seek asylum if he feared return to his home country, and defendant
repeatedly denied having such a fear. Defendant’s testimony did not detract from the
reliability of the agent’s testimony because defendant could not even recall speaking with
a female agent. Even if the Court were to accept defendant’s assertion that a failure to
inform defendant of his right to seek asylum would render his removal fundamentally
unfair, there is simply no factual basis in the record for the Court to conclude that the
agent did not do so. Moreover, a “presumption of regularity supports the official acts
of public officers, and, in the absence of clear evidence to the contrary, courts presume
that they have properly discharged their official duties.” United States v. Chem. Found.,
Inc., 272 U.S. 1, 14-15 (1926). See also U.S. Postal Serv. v. Gregory, 534 U.S. 1, 10
(2001) (noting that “a presumption of regularity attaches to the actions of Government
agencies”); Wilburn v. Astrue, 626 F.3d 999, 1003-04 (8th Cir. 2010) (noting the
presumption of regularity afforded public officers in the discharge of their duties). The
Court gave defendant the opportunity to present clear evidence to rebut the presumption
of regularity and he failed to do so. The Court finds nothing fundamentally unfair about
the proceedings.
      Defendant argues that his removal was unfair because the agents had a duty to
inquire further into defendant’s statement that he came to the United States for work.

                                            6
The Court rejects that argument. Defendant argues that it was possible that defendant
was seeking work in the United States because he was part of a native group subjected to
violence by others in Guatemala.     (Exhibit E).    Defendant provided no evidence,
however, that he made any statements that would have implied such a connection during
his interaction with Agent Ondrejcak. There is nothing in the record, therefore, that
would have suggested that the agent had a duty to inquire further on this topic.
Moreover, defendant proffered no evidence actually showing that he was subjected to
violence in Guatemala and that he sought work in the United States for that reason.
                                V.     CONCLUSION
      Accordingly, for the reasons set forth above and for the reasons stated on the
record at the conclusion of the hearing on December 10, 2018, the Court denies
defendant’s First Motion to Dismiss (Doc. 25).


      IT IS SO ORDERED this 14th day of December, 2018.



                                        __________________________________
                                        C.J. Williams
                                        United States District Judge
                                        Northern District of Iowa




                                           7
